Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello

   Civil Action No. 18-cv-00232-CMA-STV

   ANTHONY WARD, pro se,

         Plaintiff,

   v.

   LUTHERAN MEDICAL CENTER,

         Defendant.


                 ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                  AND DENYING MOTION TO AMEND THE COMPLAINT


         This matter is before the Court on (1) Plaintiff’s Motion to Amend the Complaint

   (Doc. # 232); and (2) a Motion for Summary Judgment filed by Defendant SCL Health-

   Front Range, d/b/a/ Lutheran Medical Center (Doc. # 285). For the following reasons,

   the Court denies the Motion to Amend and grants the Motion for Summary Judgment.

                                   I.     BACKGROUND

         This began as a medical malpractice case. Plaintiff claimed that the staff of

   Lutheran Medical Center (“Lutheran Hospital” or “Lutheran”) failed to diagnose an

   accidental drug overdose, causing him to experience acute renal failure. (Doc. # 22).

   Plaintiff initially asserted numerous claims against more than a dozen defendants, but

   the majority of claims and defendants have been dismissed. (See Doc. # 286). The only
Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 2 of 9




   remaining cause of action is Plaintiff’s claim against Lutheran for a violation of the

   Emergency Medical Treatment and Active Labor Act (EMTALA), 42 U.S.C. § 1395dd.

          Plaintiff now seeks to amend his Complaint to add six new defendants, and

   Lutheran seeks summary judgment on the EMTALA claim.

                           II.     MOTION TO AMEND COMPLAINT

          Plaintiff seeks to add six additional Lutheran employees as Defendants. (Doc. #

   232). Plaintiff’s Motion is untimely and futile.

          The deadline to amend pleadings was February 27, 2020. (Docs. ## 166, 179).

   Plaintiff waited until June 1, 2020 – more than three months after the deadline – to file

   his Motion to Amend. (Doc. # 232). Although a plaintiff may sometimes amend his

   complaint after the deadline, he must establish good cause for doing so. Gorsuch, Ltd.,

   B.C. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1241 (10th Cirt. 2014). Plaintiff

   has failed to establish good cause for his untimely amendment.

          Although Plaintiff asserts that he was unable to name these defendants earlier

   because their identities were “concealed” from him, this assertion is plainly incorrect.

   Each of these individuals was identified in Plaintiff’s medical records, which Plaintiff

   obtained before filing his Complaint in January 2018. In fact, Plaintiff attached the

   relevant records to his Complaint. (See Doc. # 1-3, pp. 7, 21, and 29). Further, Plaintiff

   has already amended his Complaint three times. (See Docs. ## 1, 16, 21, 22). Plaintiff

   offers no explanation as to why he could not have named these defendants in his prior

   amendments.




                                                  2
Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 3 of 9




          Moreover, even if Plaintiff’s proposed amendments were timely, they would

   nevertheless not be permitted because amendment is futile. An amendment is futile

   when the amended complaint “would be subject to dismissal for any reason.” Watson ex

   rel. Watson v. Beckel, 242 F. 3d 1237, 1239-40 (10th Cir. 2001). The claims that

   Plaintiff seeks to add were already asserted in the prior version of his complaint;

   however, they were dismissed for lack of merit. (See Docs. # 36, 38, 286). Plaintiff

   offers no explanation as to why he should be allowed to reassert claims that have

   already been dismissed with prejudice. Therefore, Plaintiff’s proposed amended

   complaint would be subject to dismissal, and amendment would be futile.

                                III.   SUMMARY JUDGMENT

          Having concluded that Plaintiff may not amend his Complaint to add additional

   defendants, the Court now turns to the only claim remaining in this lawsuit: Plaintiff’s

   EMTALA claim against Lutheran Hospital.

          A.     LEGAL STANDARD

          Summary judgment is appropriate if the record shows that (1) “there is no

   genuine issue as to any material fact” and (2) “the moving party is entitled to a judgment

   as a matter of law.” Fed. R. Civ. P. 56(c). The moving party bears the initial burden of

   establishing each of these elements. Sally Beauty Co., Inc. v. Beautyco, Inc., 304 F. 3d

   964, 971 (10th Cir. 2002). Once the moving party meets this burden, however, the

   burden shifts to the nonmoving party to “set forth specific facts showing that there is a

   genuine issue for trial.” Id. Rule 56 mandates entry of summary judgment against a




                                                3
Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 4 of 9




   party who fails “to establish the existence of an element essential to that party’s case.”

   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

          B.         ANALYSIS

                       i. Effect of Plaintiff’s Failure to Respond

          Lutheran filed its summary judgment motion on August 3, 2020. Plaintiff’s

   response deadline was August 24, 2020, (D.C.COLO.LCivR 7.1(d)). Plaintiff failed to

   respond by that date. Then, on September 21, 2020 – nearly a month after the

   response deadline – Plaintiff requested a forty-day extension of time to respond to

   Lutheran’s Motion. (Doc. # 313). The Court granted Plaintiff an additional twenty-one

   days to respond, (Doc. # 316), but Plaintiff again failed to respond by the extended

   deadline. Plaintiff also failed to respond within the forty days he requested.

          By failing to file a response to a summary judgment motion, a plaintiff waives the

   right to challenge the facts asserted in the motion. Reed v. Bennett, 312 F.3d 1190,

   1194-95 (10th Cir. 2002). Therefore, if Lutheran has met its initial burden of

   demonstrating (1) the absence of a genuine dispute of material fact and (2) that it is

   entitled to a judgment as a matter of law, the Court will grant summary judgment in

   Lutheran’s favor. Id. at 1195.

               ii.       Lutheran is Entitled to Summary Judgment on the Merits

          Plaintiff alleges that Lutheran violated EMTALA by failing to stabilize his blood

   pressure before discharging him. (Doc. # 22, p. 11-12). Lutheran has demonstrated that

   it is entitled to summary judgment on this claim.




                                                  4
Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 5 of 9




                            a.       Legal Standard for EMTALA Claims

           EMTALA was enacted to prevent hospitals from refusing to provide emergency

   care to uninsured patients. St. Anthony Hosp. v. U.S. Dept. of Health and Human

   Services, 309 F. 3d 680, 692 (10th Cir. 2002). To that end, when a person presents to

   an emergency room, EMTALA requires that the hospital provide “an appropriate

   medical screening examination . . . to determine whether or not an emergency medical

   condition . . . exists.” 42 U.S.C. § 1395dd(a). If the patient is experiencing an

   “emergency medical condition,” 1 the hospital must provide “such further medical

   examination and such treatment as may be required to stabilize the medical condition.” 2

   42 U.S.C. § 1395dd(b)(1)(A).

                            b.       Application

           Plaintiff alleges that Lutheran negligently failed to diagnose his alleged drug

   overdose. (Doc. # 22, p. 11). This allegation fails as a matter of law.

           “EMTALA, unlike traditional state negligence or malpractice law, does not provide

   a remedy for an inadequate or inaccurate diagnosis.” Phillips v. Hillcrest Medical

   Center, 244 F. 3d 790, 798 (10th Cir. 2001). The purpose of the EMTALA screening

   requirement “is to determine whether an ‘emergency medical condition exists.’ Nothing

   more, nothing less.” Collins v. DePaul Hosp., 963 F. 2d 303, 307 (10th Cir. 1992).



   1 An “Emergency medical condition” is “a medical condition manifesting itself by acute symptoms of
   sufficient severity (including severe pain) such that the absence of immediate medical attention could
   reasonably be expected to result in . . . placing the health of the individual . . . in serious jeopardy” or
   “serious dysfunction of any bodily organ or part.” 42 U.S.C. § 1395dd(e)(1).
   2 “To stabilize” means “to provide such medical treatment of the condition as may be necessary to assure,

   with reasonable medical probability, that no material deterioration of the condition is likely to result from or
   occur during the transfer of the individual from a facility.” 42 U.S.C. § 139dd(e)(3)(A).

                                                          5
Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 6 of 9




   Generally, a hospital will be deemed to have conducted an “appropriate medical

   screening examination” if it adhered to its own standard screening procedures. Repp v.

   Anadarko Mun. Hosp., 43 F. 3d 519, 522 (10th Cir. 1994) (“A court should ask only

   whether the hospital adhered to its own procedures, not whether the procedures were

   adequate if followed.”).

          Plaintiff has not even argued, let alone presented evidence, that the medical

   examination he received was inconsistent with Lutheran’s standard screening

   procedures. Therefore, the Court has no basis to conclude that Lutheran violated

   EMTALA’s screening requirement. Although the Court construes Plaintiff’s pro-se

   pleadings liberally, it may not act as his advocate, and it cannot read into his Complaint

   a claim that Plaintiff did not make. See, e.g. Northington v. Jackson, 973 F.2d 1518,

   1521 (10th Cir. 1992) (“the court should not assume the role of advocate” for a pro se

   plaintiff) see also Nielsen v. Price, 17 F. 3d 1276, 1277 (10th Cir. 1994) (pro se parties

   must follow the same rules of procedure that govern other litigants).

          Furthermore, all evidence now before the Court indicates that Plaintiff’s medical

   examination did comply with Lutheran’s standard screening procedures. According to

   Lutheran’s Motion – which is supported by the Plaintiff’s medical records – Plaintiff

   received a physical evaluation, a laboratory evaluation, an EKG, and a CT scan upon

   his arrival at the emergency room. (Doc. # 285-1, pp. 1-8). He was also offered a urine

   toxicology test, but he decided to leave the hospital without providing a urine sample.

   (Doc. # 285-1, p. 2). According to Lutheran’s expert witness, this examination was

   “appropriate and thorough,” and it was “reasonably calculated to determine the


                                                6
Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 7 of 9




   existence of an emergency medical condition.” (Doc. # 285-1, p. 44, ¶ 7). Further,

   Lutheran’s expert opines that this examination revealed that Plaintiff “was not suffering

   from an emergency medical condition at the time of his discharge” from Lutheran. (Doc.

   # 285-1, p. 45, ¶ 10).

          Because Lutheran has presented facts to show that it satisfied EMTALA’s

   screening requirement, the burden shifts to Plaintiff to demonstrate a genuine dispute of

   material fact on this point. Sally Beauty Co., Inc. 304 F. 3d at 971. “The movant has the

   burden of showing that there is no genuine issue of fact, but the plaintiff is not thereby

   relieved of his own burden of producing in turn evidence that would support a jury

   verdict.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). “Rule 56(e) itself

   provides that a party opposing a properly supported motion for summary judgment may

   not rest upon mere allegation or denials of his pleading, but must set forth specific facts

   showing that there is a genuine issue for trial.” Id. Plaintiff has failed to meet his burden.

   Therefore, the only evidence before the Court is that Plaintiff received an “appropriate

   medical screening examination” as required by EMTALA. Additionally, because that

   screening revealed no “emergency medical condition,” Lutheran satisfied its obligations

   under EMTALA, and it properly discharged Plaintiff.

          Plaintiff argues, however, that Lutheran violated EMTALA by failing to stabilize

   his blood pressure before discharging him from the emergency room. (Doc. # 22, p. 11).

   This argument fails because Plaintiff’s blood pressure did not constitute an “emergency

   medical condition” requiring stabilization.




                                                 7
Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 8 of 9




          EMTALA’s stabilization requirement takes effect only when the patient is

   experiencing an “emergency medical condition.” 42 U.S.C. § 1395dd(b)(1)(A). Where

   the patient is not experiencing such a condition, the stabilization requirement does not

   apply. Id. Lutheran’s motion demonstrates (1) that Plaintiff received an appropriate

   medical screening; and (2) that the screening revealed no emergency medical

   condition. (Doc. # 285-1, pp. 45-46, ¶¶ 11-14). Plaintiff has not presented any evidence

   to contradict Lutheran’s position. Although Plaintiff argues that his blood pressure

   constituted an emergency medical condition, he provides no evidence to support that

   argument. Lutheran, on the other hand, has provided an expert report explaining why

   blood pressure stabilization was not only unnecessary, but potentially dangerous. (Doc.

   # 285-1, p. 45-46). This evidence was sufficient to shift the burden to Plaintiff to

   establish a genuine dispute of material fact on this point. Plaintiff failed to do so, and

   Lutheran is therefore entitled to summary judgment in its favor.

                                      IV.    CONCLUSION

          Based on the foregoing, the Court ORDERS as follows:

      •   Plaintiff’s Motion to Amend the Complaint (Doc. # 232) is DENIED;

      •   Lutheran’s Motion for Summary Judgment (Doc. # 285) is GRANTED;

      •   The Court hereby enters summary judgment in favor of Lutheran and against

          Plaintiff;

      •   The Clerk of Court is directed to enter judgment in favor of Lutheran and against

          Plaintiff.




                                                 8
Case 1:18-cv-00232-CMA-STV Document 325 Filed 11/19/20 USDC Colorado Page 9 of 9




        DATED: November 19, 2020

                                           BY THE COURT:


                                           _____________________________
                                           CHRISTINE M. ARGUELLO
                                           United States District Judge




                                       9
